UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1254


MICHAEL FORD,

                Plaintiff - Appellant,

          v.

JAMES MANSFIELD, Esq.,

                Defendant – Appellee,

          and

ZALCO REALTY, INCORPORATED; MDV MAINTENANCE, INCORPORATED;
HORIZON HOUSE CONDOMINIUM UNIT OWNERS; DAVID FAISON; ERIC
MUCKLOW; VIRGINIA A. SMITH,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-01318-LO-TRJ)


Submitted:   December 20, 2010              Decided:   January 12, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynne Bernabei, Alan R. Kabat, Andrea Loveless, Peter M. Whelan,
BERNABEI & WACHTEL, PLLC, Washington, D.C.; Michael L. Foreman,
PENNSYLVANIA STATE UNIVERSITY, University Park, Pennsylvania;
Sarah Crawford, LAWYERS’ COMMITTEE FOR CIVIL RIGHTS, Washington,
D.C., for Appellant.  David D. Hudgins, Robert E. Draim, Reese
A. Pearson, HUDGINS LAW FIRM, P.C., Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Michael    Ford      appeals     the     district       court’s   order

granting James Mansfield’s summary judgment motion on Ford’s 42

U.S.C. § 1981 (2006) claims alleging racial discrimination and

harassment,      and     granting    Mansfield’s       motion   to     strike    Ford’s

claim    for    emotional     distress   damages.         We    have    reviewed   the

record and find no reversible error.                  Accordingly, we affirm the

district court’s order. *            Ford v. Mansfield, No. 1:08-cv-01318-

LO-TRJ (E.D. Va. filed Feb. 1, 2010; entered Feb. 2, 2010).                         We

dispense       with    oral   argument        because    the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                             AFFIRMED




     *
         Even assuming, arguendo, that the district court
incorrectly analyzed Ford’s § 1981 discrimination claim against
Mansfield as a wrongful termination claim rather than an
interference with contractual relations claim, given the paucity
of direct or circumstantial evidence that Mansfield’s actions
were taken because of Ford’s race, we affirm the district
court’s decision to grant Mansfield summary judgment. See Suter
v. United States, 441 F.3d 306, 310 (4th Cir. 2006) (reiterating
that the court may affirm on any grounds apparent from the
record).



                                          3